        Case 1:20-cv-02569-PAE Document 63 Filed 09/01/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


JACQUELYN MUSIELLO and other employees
similarly situated,
                                                                   20 Civ. 2569 (PAE)
                                     Plaintiffs,
                      -v-                                                ORDER

 CBS CORPORATION, CBS RADIO INC., CBS
 SPORTS RADIO NETWORK INC.,
 ENTERCOM COMMUNICATIONS CORP.,
 DAN TAYLOR, MARGARET MARION, ABC
 CORPORATIONS "l-5" and JOHN DOES "1-
 1 O,"

                                     Defendants.


PAUL A. ENGELMAYER, District Judge:

       The patties have requested that the case management conference currently scheduled for

September 8, 2021 be adjourned. That request is granted. The Comt schedules the next case

management conference for December 21, 2021 at 2:00 p.m.

       SO ORDERED.


                                                         Paf���a�
                                                         United States District Judge


Dated: September 1, 2021
       New York, New York
